OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS

                              AUSTIN




          Thlr will -1
April l6, 1941, b l&a
sent on the pwmt1ana
tiai to here ret oat par
parts thereus.




                                       fidavitrhow that
                                 etuekhw beeaapaidln&t




          yithe  atterwya fur thb iac~aturr        bavtsooa-
     tended t&at beoawe the total anouutprid in ir mere
     than $25,000.00    and because 01oxu thrn Iti uf tlw t&al
                                                                                               1.42

iionorable
         Uu. J. Lav~on,pses 2


       authorlssdnumbor of @hares,   treatIn@all the lh u o r
       the 8bmb, have been paid in, the 6OFpOPatfO8i mbt8
       the requlrment  for no par rtwk  oorporatlcmarbt out
       la &abdfvirion (d) of Artlale153&l.
               -8         Depwtmont ha8           JmtbrpPetod
                                                    that rubdiVA-
       8fM     t0     1DUil that   Ot     but      lo# Of bUh
                                                      Of thb dfff.PUlt
       al.auer of  rtook  mu8t   bo pald %a, am to hold othomri80
       vouldallav aoorporrtlontohavb l velylUqg@ authow
       iced capital vfth lam8 than 10$ of the authorlud
       amountpaid la. For inrtaaw,        under that IlltoPpretLe
       tlon, a aorporathn      oould havb 10o,OOO   rhamr    or em-
       mea pald La at the rate of lt@ per rbm, and aould
       kla~010,000r&sMr ofpreferr6uvehi?nl~l8harepaM
       in at ~24,000.00 r sham, then the aorjm~atlon             vould
       have paid In ltr r25,000&O, would have 11,000of it8
       20,000aha~~rpafd IIX,and yet It vould have an au-
       th0mti +a4,000,000.00       pm0md     8t06k.       obv1~4,
               a ultPamb
       th lr 3.8                     OILIb,      drrroa8    th        oe8.%8      uw    nrb-
       mlttlng 18 not bxtrbme,but in order       avoid the            ts
       porrlbfllt~of ruoh an bxtrow OUT, thir Imaetmut
       haa fntupr8todtha  8tstut~8toxwquf~*      thatatleut
       10~afew&alaar of rtoakmwtk           paid In.
              %b   Yould  appreolato       an         opln.wl    frar        pur    Iwpue-
       meat   U  to  WhbthW      8UbdfVf8iOX~            d of ArtiOh            15%     Fe-
       qufror  that at    learnt thblo$   0s       or     numbbr    es       eha~08
       .a& elur of rtookbe rubaorlbod a& g&d tt t$&l
       of faaerperatlon, ocv?Wlw~ themqulmmua
       ltatutb mmotbjhavlilglO#ofthetotalnl&or      of
       ahmu of all alure 8ubrea'lbd and paId.’
               &wele         1538d of the AOVl8ul 019il at?&uter o? %exw,
8bt8   Out    e&rtn               l’8btiVb
                           POqUkPO~tD         t0 thb i88-         Of 8h8F.8
Of  ltWk Of BO g u ,Va lW. m            tb .@ h k WflU@P O@ P Odt0b o
mad. to th@ sWPbtU7      or Hate by the lnooPpoPatoPs, 011'        the
dlreotor8 0r the owporatlon     l.n thb otent of an uendmut           to
UI bd8tflhg 6hUtOr, 18 lUbdlVf@fOA         (d) thbP.Of   lfhiob. mVid.81

               “(a)       The   nllmbeF     or   8haro8    vlthallt        aomfllal     OF
       pa~value 8ubrerlbedand
                            theaatw~loawiberatUn
       rbOblV*d w          thm O~Ol'atiO23 fOP @IlOb 8hUWUj                       urb
       upon reorivln8ruuh eertitlaatsit &all k t& duty
       0s th6 &omtary  of atata, on pfbywntof office f-8
       and frudlrotudw,      to file uadr86ordthm &W-
       tev, or awndmaat tbnmeof,of rwh otbrporatlonand
             t0    ~fV4        hi.8        Obl’tifittbt4             BhOWi~     the       F4COPd       th.tW-
          of, provided,howevbr, the rto&i?Cld4r8                                                  of   any
             CO~OlWtiCll                   8SIthQdS~          th4  iSRUlE   Of 8h8FbB Of
          it8          atoak      vithbut               naalnrJ. OP par V&IAI shall be
          rqulrad,                In god                faith,        &a   8ubrcriba        and pay fop
          at hi%& ten per                              abnt    of     ths authorized              8hWW          t0
          ba fa8tt4dvithoutnominalor prr v82aw kfon                                                          erld
          ~srporatitsa                     8h411        b4    tthartend        or    hav4     it8      4haFter
          mended 80 80 to euthoriretLu f~8uanm of 8buwb
          vlthuutpar or nomImi value;gwooldodfurthor
          that In aa bvent the 8mmit 80 paid 8hsll k loa8
          than $25,000.00."
             %m ldvfa th   e a t
o o r p o r a tla
               1 84a 8fdllOV81
pU       Vtiu4          Bt4Ck         dlvlded              irrfo
&U’Oil            Of    03.484        8.         (2)         1,000     &BP48        Of    Ba30.
*illlO.            T h e fl.lOOt’& 3OF tltOl’8
                                        h tlY0~Ok l’Od                                   l VdAW        ?$ h & ~~~
lh8r4         oaths  pxmfsmbd, $l.OOperahw@ an the Oamwm
                               olm84A
aad have plea& tl~b~ue cdathe Oh48 B ~~fW@@d. You adrim
tbrt O& @ WSA UidB Of th 8    P lWfemd lt44k U’b flbtttdar;l.    It
                  thOZWfU’O’,   fOF JW t0  Vt&W  th4   OhlB@  b m-
                              @ham for the purpou of
                          by A~Male 1538f of tbm S




          ft.vould appear,thonfore, that tha 433,180ahava to
bo pald in 18 18811than tba (10) pm oent of the neaema~~lf ds-
eland value of all the no psr value 8bw44.
                          o ulta t4th a tthatbozmqw
                                           b        forth0 faeorpontom
                                                               wn-
toad         that    th# amWIlt paid Illi@ 8tllUthW +?5,000,@Id
                               44U8.
booaumomom than tea per Muit of the total authwlssd ntanbor     of "
~bawa,   treating*I1 the 8hW48 the Umb, ha8 bemk paid in . . .
that the 4tatUt4  h8   bsO!IaorppllodWith. w9 Ut&tOt 844 UpOtI Vhat
thoory&llthe 8hu-48     oanbetnoto4tho MPI          th4 doalasrd
ealw   of the &weferrud lxwkmutba      $lW.aO PWrhrreVhllo thet
O?     th4        QODlYI
                       ltO6
                         P k18 bUt $l.%
                 maa Logiolatur0            f.n thb uu    of tha latquago         *
ltO& h OldW8
           ....oh8li~SS rbqulred,in 43006faith,t; I%-
rorfbeand pay for at lea8t            ton per sent of’the authorized
8bre8 to be Loruedvithoutnominal or par value . . . .* might
have a8 appropriately     dimalandthat at least ternper sent o? the
dealand ~aluo uot bb paid in.               us b4114vr tmt tha l4glolatun,
In the paooqe of suob Article1538b,lntendbdto and did roqulro
tha paymentof a titdmm of ten p4r Gent of the deolamd vtiub
Of th0 Oh4Z’48 Vfth   thb   fUl’th4P     pPQVf80   th8t A0 Ow       vould be
permIttedto Or@lBfl!b     Uld     i88ur,   8hIlXW8 Of A0 &WX’ VdW   With   L
prid in oapital of leas t&m 425,000. Such hao Lq                  been tb
intbrprotatlon         of   tho   statute      m   the   various    Swrotar#es         of    Strte.


         We hold, thwofere, th8t a lIlamum a? ten per coat ox
0ad.t    dAO8
          of otook to bo 188U8d mot bo mf.d fli, tl'4ating tiM
p   nfundlto6k, dividediato 4kOB A mad &.a88 8, ao Oa# ahO@.
                                                          Youra    v4q   tml4

                                                   ,ATMllfEX-




        ATTORNEY GENEZ'&
                                                                            AU1       ata&


LAtoj